TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00556-CR


Frintha Carington, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024032, HONORABLE JON WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than June 16, 2003.  No
further extension of time will be granted.
It is ordered May 5, 2003. 

Before Chief Justice Law, Justice B. A. Smith and Puryear
Do Not Publish